 1   John Metsker, Esq. SBN 268977
     THE METSKER LAW FIRM
 2   P.O. Box 590881
 3   San Francisco, CA 94159
     Phone: 866-342-6180
 4   Fax: 415-500-4081
     jmetsker@metskerlaw.com
 5   Attorney for Plaintiff.
 6
                            UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF CALIFORNIA
 8
                                  SACRAMENTO DIVISION
 9
10    SAMMY J. CSANYI,                               Case No.: 2:18-cv-02496-JAM-EFB
11                       Plaintiff,                  STIPULATION AND [PROPOSED]
                                                     ORDER FOR THE AWARD AND
12           v.                                      PAYMENT OF ATTORNEY FEES
                                                     PURSUANT TO THE EQUAL
13    NANCY A. BERRYHILL, Acting                     ACCESS TO JUSTICE ACT,
      Commissioner of Social Security,               28 U.S.C. § 2412( d)
14
                         Defendant.
15
16          IT IS HEREBY STIPULATED by and between the parties through their
17
     undersigned counsel, subject to the approval of the Court, that Plaintiff, Sammy J.
18
     Csanyi, be awarded attorney fees and expenses in the amount of three thousand eight
19
     hundred dollars ($3,800) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
20
     2412(d). This amount represents compensation for all legal services rendered on behalf
21
     of Plaintiff by counsel in connection with this civil action, in accordance with 28
22
23   U.S.C. § 2412(d).
24
            After the Court issues an order for EAJA fees to Sammy J. Csanyi, the
25
     government will consider the matter of Sammy J. Csanyi’s assignment of EAJA fees to
26
     The Metsker Law Firm. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the
27
     ability to honor the assignment will depend on whether the fees are subject to any
28




                                               1
 1   offset allowed under the United States Department of the Treasury’s Offset Program.
 2   After the order for EAJA fees is entered, the government will determine whether they
 3   are subject to any offset.
 4
             Fees shall be made payable to Sammy J. Csanyi, but if the Department of the
 5
     Treasury determines that Sammy J. Csanyi does not owe a federal debt, then the
 6
     government shall cause the payment of fees, expenses and costs to be made directly to
 7
     The Metsker Law Firm, pursuant to the assignment executed by Sammy J. Csanyi. Any
 8
     payments made shall be delivered to The Metsker Law Firm.
 9
             This stipulation constitutes a compromise settlement of Sammy J. Csanyi’s
10
11
     request for EAJA attorney fees, and does not constitute an admission of liability on the
12
     part of Defendant under the EAJA or otherwise. Payment of the agreed amount shall
13
     constitute a complete release from, and bar to, any and all claims that Sammy J.
14
     Csanyi, John D. Metsker and/or The Metsker Law Firm may have relating to EAJA
15
     attorney fees in connection with this action. This award is without prejudice to the
16
     rights of John D. Metsker and/or The Metsker Law Firm to seek Social Security Act
17
     attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
18
19
     EAJA.
20
                                                   Respectfully submitted,
21
22   Dated: May 2, 2019                            THE METSKER LAW FIRM

23                                           By: /s/ John D. Metsker
                                                 JOHN D. METSKER
24                                               Attorney for Plaintiff

25   Dated: May 2, 2019                            MCGREGOR W. SCOTT
26                                                 United States Attorney

27                                           By: /s/ Michael K. Marriott*
                                                 MICHAEL K. MARRIOTT
28                                               *By email authorization on May 2, 2019
                                                 Special Assistant United States Attorney




                                               2
 1                                           By:   /s/ Jeffrey Chen*
                                                   JEFFREY CHEN
 2                                                 *By email authorization on May 2, 2019
 3                                                 Of Counsel
                                                   Assistant Regional Counsel Social
 4                                                 Security Administration Attorneys for
                                                   Defendant
 5
 6

 7
 8
                                             ORDER
 9
            The court approves the parties’ stipulation as to plaintiff’s receipt of Equal
10
     Access to Justice Act (“EAJA”) fees under 28 U.S.C. § 2412(d).
11
     APPROVED AND SO ORDERED.
12
13
14
     DATED: May 6, 2019.
15
                                           HONORABLE EDMUND F. BRENNAN
                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23
24

25

26

27

28



                                               3
